Exhibit 10.20

     
 
  Squire, Sanders & Dempsey L.L.P.
 
   
(SQUIRE SANDERS LOGO) [c08005c0800501.gif]
  Suite 500   1201 Pennsylvania Avenue, N.W.   Washington, DC 20004      
Office:     +1.202.626.6600   Fax:          +1.202.626.6780

Direct Dial:   +1.202.626.6793
jmurphy@ssd.com
August 1, 2010
Mr. Charles C. Ungurean
President and Chief Executive Officer
Oxford Resources GP, LLC
41 South High Street
Suite 3450
Columbus, Ohio 43215
Dear Mr. Ungurean:
Squire, Sanders & Dempsey L.L.P. (the “Firm”) is pleased to continue its
representation of Oxford Resources GP, LLC and its affiliated entities,
including Oxford Resource Partners, LP, Oxford Mining Company, LLC and Oxford
Mining Company — Kentucky, LLC (all such entities, collectively “Oxford”), on
the basis set forth in this engagement letter. These representation services
will be provided principally by and under the direction of Daniel M. Maher
(“Maher”), who is now and will remain until the end of this year a partner in
the Firm. The services to be provided under this engagement letter by Maher and
other Firm attorneys, as appropriate, will include supervision and
responsibility for the legal aspects of the ongoing operations of Oxford; advice
and counsel to you and the other officers and personnel of Oxford and to the
board of directors of Oxford and its committees; and such other assignments and
assumed responsibilities as you or the board of directors may request and the
Firm undertakes to provide.
With respect to Maher’s services provided by the Firm between the date hereof
and the end of this year, the Firm will bill you a fixed monthly retainer in the
amount of $45,000 per calendar month, pro rated for any partial calendar month.
For other Firm attorneys providing services, as has been the case with services
previously provided by the Firm (including services provided by Maher prior to
the date hereof), the Firm has billed and will bill for their services monthly
at their standard hourly rates, subject to any alternative billing arrangements
agreed to between Oxford and the Firm. In this regard, the Firm and Oxford have
previously agreed to and operated, are currently operating and will unless and
until changed continue to operate under an alternative billing arrangement
providing for a discount of 10% on the standard hourly rates for the provision
of services with respect to general legal matters and a discount of 5% on the
standard hourly rates for the provision of services with respect to more
sophisticated legal matters (e.g., acquisitions, credit facility matters and
matters related to the IPO). The Firm will also bill Oxford monthly for any
disbursements that are made by the Firm on Oxford’s behalf.

 

 



--------------------------------------------------------------------------------



 



Mr. Charles C. Ungurean
August 1, 2010
Page 2
To facilitate the effective provision of these services, Oxford has advised us
that, for the period of his provision of services under this engagement letter,
Maher will be appointed and serve as Oxford’s Senior Vice President and Chief
Legal Officer. In connection with this appointment and during such period,
Oxford agrees that Maher and the Firm will be fully indemnified by Oxford for
any and all acts performed by Maher as an officer of Oxford and that Maher and
the Firm will be added as additional insureds under Oxford’s director and
officer indemnification policies and liability insurance policies.
It is recognized that the provision of services under this engagement letter
will require essentially a full-time commitment of Maher’s professional time and
attention, as well as the assistance of other Firm attorneys and the use of
other Firm resources. However, it is also understood that, during the period
Maher remains a partner in the Firm until the end of this year, Maher may have
other professional responsibilities on a limited and ongoing basis in
transitioning responsibility for other Firm clients to other Firm attorneys and
with respect to Firm matters. Maher has indicated the willingness and has the
capacity to commit the necessary time to accommodate all of these needs, and it
is the intention of both the Firm and Maher that none of these other
professional responsibilities will interfere with his performance of the
services required by Oxford on such a full-time basis. The Firm and Maher will
work together with Oxford to coordinate services under this engagement letter
and those other responsibilities and activities so that Oxford will get the full
desired benefit of Maher’s services.
Attached is a copy of the Firm’s Standard Terms and Conditions of Engagement
which apply to the engagement hereunder and are hereby incorporated into this
engagement letter.
The Firm acknowledges Oxford’s intention to presently enter into an employment
agreement with Maher to be effective January 1, 2011, and the Firm understands
it is Maher’s intention to withdraw as a partner of the Firm at the end of this
year when he commences employment with Oxford under that agreement. While the
expectation is thus that the engagement hereunder as it relates to Maher will
continue until and end at the end of this year, and the engagement hereunder as
it relates to the Firm’s other attorneys will continue on after that, the Firm
recognizes along with Oxford that the engagement hereunder is on an at-will
basis and that either Oxford or the Firm may at any time elect to discontinue
part or all of the engagement hereunder.
We value very much our client relationship with Oxford and look forward to the
opportunity to continue to represent Oxford’s interests. If you have or anyone
else at Oxford has any questions about this engagement letter or any services to
be provided by the Firm under it, please feel free to contact us.

            Sincerely yours,
      s/ James P. Murphy       James P. Murphy      Partner and General Counsel 
   

Attachment

     
cc:
  Daniel M. Maher
 
  Alex Shumate

 

-2-



--------------------------------------------------------------------------------



 



Mr. Charles C. Ungurean
August 1, 2010
Page 3
To confirm that the terms of this engagement letter reflect our understandings,
including as described above a full indemnification of the Firm by Oxford
relating to Maher’s activities as an officer of Oxford, kindly sign and date
both copies of it, and then retain one copy of it for your records while
returning the other copy of it to us.

            OXFORD RESOURCES GP, LLC
    Date: August 1, 2010  By:   s/ Charles C. Ungurean         Charles C.
Ungurean        President and Chief Executive Officer   

 

-3-



--------------------------------------------------------------------------------



 



         

(SQUIRE SANDERS LOGO) [c08005c0800502.gif]
Standard Terms and Conditions of Engagement
This document and the accompanying cover letter, (together the “agreement”) set
forth the standard terms and conditions (“standard terms”) under which you are
engaging Squire, Sanders & Dempsey1 (“us” or “we” or “SSD” or “Firm”) to provide
legal services. This agreement shall apply to all matters for which you might
now or in the future request our assistance, unless of course you and we agree
in the future to an updated version of this engagement agreement or to a new or
revised engagement agreement expressly referring to and superseding this
agreement in whole or in part. We encourage you to retain this agreement.
For your convenience, set forth below are the topics covered in these standard
terms:

         
Who Will Provide the Legal Services?
    1  
Our Services to You
    1  
Who Is Our Client?
    2  
Conflicts of Interest
    3  
Termination of Representation
    3  
How We Set Our Fees
    4  
Other Charges
    5  
Billing Arrangements and Payment Terms
    6  
Revenue and Expense Sharing in Networks and Other Relationships with Independent
Law Firms
    7  
Taxes
    7  
Client and Firm Documents
    7  
Disclosure of Your Name
    8  
Firm Attorney Client Privilege
    8  
Severability
    8  
Primacy
    8  
Entire Agreement
    8  
Governing Law
    8  
In Conclusion
    8  

WHO WILL PROVIDE THE LEGAL SERVICES?
In most cases one SSD attorney will be your principal contact. From time to time
that attorney may delegate parts of your work to other lawyers or to legal
assistants or nonlegal personnel in the Firm or to outside “contract” personnel.
OUR SERVICES TO YOU
In our letter that presents these standard terms to you, we specify the matter
or case in which we will be representing you. Unless we agree in writing to
expand the scope of our representation, an important part of our agreement is
that we are not your counsel in other matters, and you will not rely upon us to
provide legal services for matters other than that described in the accompanying
letter. For example, unless specified in the accompanying letter, our
representation of you does not include any responsibility for: review of your
insurance policies to determine the possibility of coverage relating to this
matter; for notification of your insurance carriers about the matter; advice to
you about your disclosure obligations under U.S. securities laws or any other
laws or regulations; or advice on tax consequences. If at any time you do not
have a clear understanding of the legal services to be provided or if you have
questions regarding the scope of our services, we are relying on you to
communicate with us.
 

      1  
Squire, Sanders & Dempsey practices in a number of different nations. Due to
local laws on regulation of the legal profession, the formal legal name may
differ in some nations. Please refer to the formal legal name on the cover
letter accompanying these Standard Terms of Engagement for the name of the legal
entity that is contracting with you. SSD attorneys worldwide are available to
meet your needs.

 

 



--------------------------------------------------------------------------------



 



We will apply our professional skill, experience and judgment to achieve your
objectives in accordance with the honored standards of our profession that all
attorneys are required to uphold. However, we cannot guarantee the outcome of
any matter. Any expression of our professional judgment regarding your matter or
the potential outcome is, of course, limited by our knowledge of the facts and
based on the law at the time of expression. It is also subject to any unknown or
uncertain factors or conditions beyond our control, including the unpredictable
human element in the decisions of those with whom we deal in undertaking your
representation.
The confidentiality of protected client information (known as “confidences” and
“secrets” in some jurisdictions and as “information relating to the
representation of a client” in others) will be maintained inviolate in
accordance with the law of professional ethics, except to the extent necessary
to further your interests or as authorized by applicable law.
WHO IS OUR CLIENT?
An essential condition of our representation is that our only client is the
person or entity identified in the accompanying letter. In the absence of an
express identification of our client in the text of the letter, our client is
the person or entity to whom the letter is addressed, even though in certain
instances the payment of our fees may be the responsibility of others. In
situations in which our client is an entity, we have addressed the letter to an
authorized representative of the client. Throughout these standard terms, “you”
refers to the entity that is our client, not the individual addressed.
Unless specifically stated in our letter, our representation of you does not
extend to any of your affiliates and we do not assume any duties with respect to
your affiliates. For example, if you are a corporation, our representation does
not include any of your direct or indirect parents, subsidiaries, sister
corporations, partnerships, partners, joint ventures, joint venture partners,
any entities in which you own an interest, or, for you or your affiliates, any
employees, officers, directors, or shareholders. If you are a partnership or
limited liability company, our representation does not extend to the individual
partners of the partnership or members of the limited liability company. If you
are a joint venture, our representation does not extend to the participants. If
you are a trade association, our representation excludes members of the trade
association. If you are a governmental entity, our representation does not
include other governmental entities, including other agencies, departments,
bureaus, boards or other parts of the same level of government. If you are an
individual, our representation does not include your spouse, siblings, or other
family members. If you are a trust, you are our only client. The beneficiaries
are not our clients, nor is the trustee in any capacity other than as the
fiduciary for the particular trust in our representation. It would be necessary
for affiliates, including all those listed above, to enter into a written
engagement agreement with us much like this one before they would become clients
and we would assume duties towards them. You should know that our engagement
agreements with a number of other clients have a similar provision.
If you provide us with any confidential information of your affiliates or any
other entities or individuals during our representation of you, we will treat it
as your information and maintain its confidentiality in accordance with our
duties to you as our client, but you are the exclusive party to whom we owe
duties regarding such information.

 

2



--------------------------------------------------------------------------------



 



Except as specifically agreed by both of us, the advice and communications that
we render on your behalf are not to be disseminated to or relied upon by any
other parties without our written consent.
CONFLICTS OF INTEREST
SSD is a law firm of over 850 attorneys practicing law in a wide variety of
fields from more than twenty-six offices. Since the founding of the Firm over
100 years ago, thousands of corporations, other businesses, individuals,
governmental bodies, trusts, estates, and other clients have asked SSD attorneys
to represent them. Information on the nature of the Firm’s clients and practice
is available at http://www.ssd.com and upon request. Because of the broad base
of clients that the Firm represents on a variety of legal matters, it is
possible that you may find yourself in a position adverse to another Firm client
in counseling, litigation, business negotiations, or some other legal matter in
which we do not represent you. Accordingly, we are including the following model
language recommended to us by our insurer:
You agree that we may continue to represent or may undertake in the future to
represent existing or new clients in any matter that is not substantially
related to our work for you even if the interests of such clients in those other
matters are directly adverse to your interests. We agree, however, that your
prospective consent to conflicting representation contained in the preceding
sentence shall not apply in any instance where, as a result of our
representation of you, we have obtained proprietary or other confidential
information of a non-public nature, that, if known to such other client, could
be used in any such other matter by such client to your material disadvantage.
In similar engagement agreements with a number of our other clients, we have
asked for similar agreements to preserve our ability to represent you.
TERMINATION OF REPRESENTATION
You may terminate our representation at any time, with or without cause, upon
written notice to us. After receiving such notice, we will cease to render
services to you as soon as allowed by applicable law and ethical and/or court
rules, which may include court approval of our withdrawal from litigation. Your
termination of our services will not affect your responsibility for payment of
legal services rendered and other charges incurred both before termination and
afterwards in connection with an orderly transition of the matter, including
fees and other charges arising in connection with any transfer of files to you
or to other counsel, and you agree to pay all such amounts in advance upon
request.
You agree that the Firm has the right to withdraw from its representation of you
if continuing the representation might preclude its continuing representation of
existing clients on matters adverse to you or if there are any circumstances
even arguably raising a question implicating professional ethics, for example,
because a question arises about the effectiveness or enforceability of this
engagement agreement, or a question arises about conduct addressed by it, or an
apparent conflict is thrust upon SSD by circumstances beyond its reasonable
control, such as by a corporate merger or a decision to seek to join litigation
that is already in progress, or there is an attempt to withdraw consent.

 

3



--------------------------------------------------------------------------------



 



In any of these circumstances, you agree that SSD would have the right to
withdraw from the representation. Regardless of whether you or we terminate the
representation, we would (with your agreement) assist in the transition to
replacement counsel by taking reasonable steps in accordance with applicable
ethical rules designed to avoid foreseeable prejudice to your interests as a
consequence of the termination. You agree that regardless of whether you or we
terminate the representation (A) SSD would be paid by you for the work it
performed prior to termination; (B) SSD’s representation of you prior to any
termination would not preclude SSD from undertaking or continuing any
representation of another party; and (C) as a result of SSD’s representation of
another party you would not argue or otherwise use SSD’s representation of you
prior to any termination to contend that SSD should be disqualified.
When we complete the specific services you have retained us to perform, our
attorney-client relationship for that matter will be terminated at that time
regardless of any later billing period. To eliminate uncertainty, our
representation of you ends in any event whenever there is no outstanding request
from you for our legal services that requires our immediate action and more than
six (6) months (180 days) have passed since our last recorded time for you in
the representation, unless there is clear and convincing evidence of our mutual
understanding that the representation has not come to an end. After termination,
if we choose to perform administrative or limited filing services on your
behalf, including but not limited to receiving and advising you of a notice
under a contract, lease, consent order, or other document with continuing
effect, or filing routine or repeated submissions or renewals in intellectual
property or other matters, or advising you to take action, our representation of
you lasts only for the brief period in which our task is performed, unless you
retain us in writing at that time to perform further or additional services.
After termination, if you later retain us to perform further or additional
services, our attorney-client relationship will commence again subject to these
terms of engagement unless we change the terms in writing at that time.
Following termination of our representation, changes may occur in applicable
laws that could impact your future rights and liabilities. Unless you actually
engage us in writing to provide additional advice on issues arising from the
matter after its completion, the Firm has no continuing obligation to advise you
with respect to future legal developments.
If we are asked to testify as a result of our representation of you, or if we
must defend the confidentiality of your communications in any proceeding, or if
our records from our representation of you are demanded, or if any claim is
brought against the Firm or any of its personnel based on your actions or
omissions, you agree to pay us for any resulting costs, including for our time,
calculated at the then applicable hourly rate for the particular individuals
involved, even if our representation of you had ended.
HOW WE SET OUR FEES
Unless another basis for billing is established in this engagement agreement, we
will bill you monthly for the professional fees of attorneys, paralegals, and
other personnel incurred on your behalf based on their applicable rates and the
number of hours they devote to your representation. Overall fees will be in
accord with the factors in the applicable rules governing professional
responsibility. The billing rates of the personnel initially assigned to your
representation are generally specified in the accompanying engagement letter.
The billing rates of our attorneys and paralegals vary, depending generally upon
the experience and capabilities of the attorney or

 

4



--------------------------------------------------------------------------------



 



paralegal involved. Unless otherwise agreed in writing, we will charge you for
their services at their applicable rates. Our hourly billing rates are adjusted
from time to time, usually at the beginning of each year, both on a selected and
firm wide basis. In addition, as personnel gain experience and demonstrate
improved skills over time, they may advance into categories that generally have
higher hourly billing rates. Advancements to a higher category are typically
made annually. Upon any adjustment in the applicable rates, we will charge you
the adjusted rates.
At times clients ask us to estimate the total fees and other charges that they
are likely to incur in connection with a particular matter. Whenever possible,
we are pleased to respond to such requests with an estimate or proposed budget.
Still, it must be recognized that our fees are often influenced by factors that
are both beyond our control and unforeseeable. This is particularly true in
litigation and other advocacy contexts in which much of the activity is
controlled by the opposing parties and the Judge, Arbitrator or other
decision-maker. Accordingly, such an estimate or proposal carries the
understanding that, unless we agree otherwise in writing, it does not represent
a maximum, minimum, or fixed fee quotation. The ultimate cost frequently is more
or less than the amount estimated. Accordingly, we have made no commitment to
you concerning the maximum fees and costs that will be necessary to resolve or
complete this matter. It is also expressly understood that payment of our fees
and charges is in no way contingent on the ultimate outcome of the matter.
OTHER CHARGES
As an adjunct to providing legal services, we may incur and pay a variety of
charges on your behalf or charge for certain ancillary support services.
Whenever we incur such charges on your behalf or charge for such ancillary
support services, we bill them to you separately or arrange for them to be
billed to you directly. We may also require an advance payment from you for such
charges. These charges typically relate to long-distance telephone calls;
messenger, courier, and express delivery services; facsimile and similar
communications; document printing, reproduction, scanning, imaging and related
expenses; translations and related charges; filing fees; depositions and
transcripts; witness fees; travel expenses; computer research; and charges made
by third parties (such as outside experts and consultants, printers, appraisers,
local and foreign counsel, government agencies, airlines, hotels and the like).
Our charges for these ancillary support services generally reflect our direct
and indirect costs, but charges for certain items exceed our actual costs. For
some services, particularly those that involve significant technology and/or
support services provided by the Firm (such as imaging documents and computer
research), we attempt from time to time to reduce costs by contracting with
vendors to purchase a minimum volume of service that is beyond the needs of any
single client. In those cases, we may bill you at a per unit rate that may not
reflect the quantity discounts we obtain. In many cases the total quantity that
will be used by all clients of the Firm over a year or other period of time is
not certain. Our charge for fax services is typically based on a charge per page
rather than the cost of the telephone usage. In the event any of our statements
for such services are not paid by their due dates, you agree that we have the
right not to advance any further amounts on your behalf.

 

5



--------------------------------------------------------------------------------



 



When you send us a letter at the request of your auditors asking us for a
response on any loss contingencies, we will charge you a fixed fee for our
response that varies with the level of difficulty of the response.

            Letter Type   Description   Rate
Clean
  No litigation reported   US $ 550
Normal
  1-3 cases   US $ 850
Extraordinary
  >3 cases   US $ 1,350
Update
  Update of prior response   US $ 400
No-Services
  Verifying no work for client during fiscal year   US $ 75

Notwithstanding our advance payments of any charges, you will be solely
responsible for all invoices issued by third parties. It is our policy to
arrange for outside providers of services involving relatively substantial
charges (such as the fees of outside consultants, expert witnesses, appraisers,
and court reporters) to bill you directly. Prompt payment by you of invoices
generated by third-party vendors is often essential to our ability to deliver
legal services to you. Accordingly, you agree that we have the right to treat
any failure by you to pay such invoices in a timely manner to be a material
breach of your obligation to cooperate with us.
BILLING ARRANGEMENTS AND PAYMENT TERMS
We will bill you on a regular basis — normally, each month — for both fees and
other charges. You agree to make payment within 30 days of the date of our
statement. If you have any issue with our statement, you agree to raise it
specifically within 30 days of the date of our statement. If the issue is not
immediately resolved, you agree to pay all fees and disbursements not directly
affected by the issue within 30 days of the original bill and all amounts
affected by the issue within 10 days of its resolution.
In the event that a statement is not paid in full within 30 days of the date of
our statement, interest and/or late charges will be imposed on any unpaid fees
and/or costs at the combined rate of ten percent (10%) per annum. If the cover
letter accompanying these standard terms of engagement specifies an event or an
alternate date upon which payment is due, interest and/or late charges will be
imposed on any unpaid fees and/or costs 30 days after the specified event or
date. The purpose of the late payment charge is to encourage prompt payment,
thus reducing our billing and collection costs.
In addition, if your account becomes delinquent and satisfactory payment terms
are not arranged, we may postpone or defer providing additional services or
withdraw, or seek to withdraw, from the representation consistent with
applicable rules. You will remain responsible for payment of our legal fees
rendered and charges incurred prior to such withdrawal.
If our representation of you results in a monetary recovery by litigation or
arbitration award, judgment, or settlement, or by other realization of proceeds,
you hereby grant us an attorneys’ lien on those funds in the amount of any sums
due us.
We look to you, the client, for payment regardless of whether you are insured to
cover the particular risk. From time to time, we assist clients in pursuing
third parties for recovery of attorneys’ fees and other costs arising from our
services. These situations include payments under contracts, statutes or
insurance policies. However, it remains your obligation to pay all amounts due
to us within 30 days of receiving our statement.

 

6



--------------------------------------------------------------------------------



 



REVENUE AND EXPENSE SHARING IN NETWORKS AND OTHER RELATIONSHIPS
WITH INDEPENDENT LAW FIRMS
We have relationships with selected other independent law firms with offices in
locations outside the United States where we do not have an SSD office. These
include the Squire Sanders Legal Counsel Worldwide Network, a network of
independent firms that share resources and work together to serve clients.
Unless we actually form an attorney-client relationship with a client of such a
selected independent law firm, such a party is not our client for any purpose,
including conflicts of interests. In many cases we share revenues and expenses
with such firms in a mutual relationship designed for multiple matters on a
continuing basis over a substantial period of time. For example, each member of
the Squire Sanders Legal Counsel Worldwide Network pays a base membership fee,
with additional membership fees payable based on the cumulative amount of
business referred to each member firm from members of the network. These fee and
expense arrangements are intended to cover expenses of the network and encourage
its use. We will not increase our fee to you for the purpose of recovering any
amounts paid to the network or shared with another law firm. Other law firms
with which we have relationships, whether or not part of the network, are
required to observe the same restriction.
TAXES
You will be responsible for any applicable VAT or other sales tax that any
jurisdiction may impose on our fees and other charges for this representation.
CLIENT AND FIRM DOCUMENTS
The Firm will maintain any documents you furnish to us in our client files for
this matter. At the conclusion of the matter (or earlier, if appropriate), it is
your obligation to advise us promptly as to which, if any, of the documents in
our files you wish us to turn over to you. At your request, your papers and
property will be returned to you promptly upon receipt of payment for
outstanding fees and other charges. Your documents will be turned over to you in
accordance with ethical requirements and subject to any lien that may be created
by law for payment of any outstanding fees and costs. We may keep a copy of your
files, made at your expense, if you ask us to return or transfer your files. We
will retain our own documents and files, including our drafts, notes, internal
memos, administrative records, time and expense reports, billing and financial
information, accounting records, conflict checks, personnel materials, and work
product, such as drafts, notes, internal memoranda, and legal and factual
research, including investigative reports, and other materials prepared by or
for the internal use of our lawyers. All such documents retained by the Firm
will be transferred to the person responsible for administering our records
retention program. For various reasons, including the minimization of
unnecessary storage charges, we have the right to destroy or otherwise dispose
of any such documents or other materials retained by us seven years after the
termination of the engagement, unless applicable law permits a shorter period
for preservation of documents or requires a longer period, or unless a different
period is specified in a special written agreement signed by both of us.

 

7



--------------------------------------------------------------------------------



 



DISCLOSURE OF YOUR NAME
We are proud to serve you as legal counsel and hope to share that information
with other clients and prospective clients. On occasion, we provide names of
current clients in marketing materials and on our Web site. We may include your
name on a list of representative clients. We may also prepare lists of
representative transactions or other representations, excluding of course any we
believe are sensitive. If you prefer that we refrain from using your name and
representation in this manner, please advise us in writing.
FIRM ATTORNEY/CLIENT PRIVILEGE
If we determine during the course of the representation that it is either
necessary or appropriate to consult with the Firm’s Ethics Attorneys, other
specially designated Firm attorneys or outside counsel, we have your consent to
do so and that our representation of you shall not diminish the attorney-client
privilege that SSD has to protect the confidentiality of our communications with
such counsel.
SEVERABILITY
In the event that any provision or part of this agreement should be
unenforceable under the law of the controlling jurisdiction, the remainder of
this agreement shall remain in force and shall be enforced in accordance with
its terms.
PRIMACY
Unless expressly superseded by explicit reference the sections “Who is our
Client” and/or “Conflicts of Interest” are fully effective notwithstanding
another provision in case of any duplication and to the fullest extent possible
in case of inconsistency.
ENTIRE AGREEMENT
This agreement supersedes all other prior and contemporaneous written and oral
agreements and understandings between us and contains the entire agreement
between us. This agreement may be modified only by a signed written agreement by
you and by us. You acknowledge that no promises have been made to you other than
those stated in the agreement.
GOVERNING LAW
Unless otherwise specified in the letter accompanying these standard terms, all
questions arising under this engagement or concerning rights and duties between
us will be governed by the law of the jurisdiction in which the SSD attorney
sending you this agreement is licensed, excluding choice of law provisions that
might select the law of a different jurisdiction. If he or she is licensed in
several jurisdictions, the law of the jurisdiction of his or her principal SSD
office will govern. When another jurisdiction provides that its law will govern
notwithstanding any agreement, that other law may of course control, at least on
certain questions.
IN CONCLUSION
We look forward to a mutually satisfying relationship with you. If you have any
questions about, or if you do not agree with one or more of these terms and
conditions, please communicate with your principal contact at the Firm so that
we can try to address your concerns. Your principal contact can recommend
changes that will be effective once you receive written notice of approval of
any revisions, which, depending on the nature of the request, will be made by a
Partner in Firm Management and/or an Ethics Partner. Thank you.

 

8